Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 26 and 28 each recite an angle between a direction defined by a slot length and a direction defined by an engine flowpath of between 10 and 89 degrees. Claim 28 further recites a second plurality of slots having an angle of 90 degrees. However, the present specification makes no mention of measuring an angle relative to a slot length and engine flowpath, nor does the present specification make any mention degree units.
Claim 29 is rejected due to dependence on unsupported claim 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-12, 21-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wheat et al (US 6,339,879 B1) in view of Miller et al (WO 2016/039716 A1).
With regards to claims 1 and 12, Wheat discloses a gas turbine engine component comprising a diffusion aluminide coating 20 (i.e., ceramic coating) located along the surface of a superalloy substrate (i.e., metal substrate), the ceramic coating comprising cooling holes disposed therein (Wheat: col. 1, lines 6-14; col. 3, lines 30-43 and 58-64; Fig. 2).
Wheat does not appear to teach a plurality of slots disposed in the ceramic coating to form segments of ceramic coating material, each slot having a length, width, and a depth, such that each slot is arranged having a direction defined by its depth which is perpendicular to a surface of the ceramic coating, the slots not passing through the cooling holes, the slots extending through 80 percent or more of the thickness of the ceramic coating, each segment of ceramic coating material overlying a segment of the metal substrate, the segments being substantially planar.
Miller discloses an insulating system for the surface of a gas turbine engine component, the insulating system comprising a plurality of spaced pins 26 located on a surface of the gas turbine component (Miller: page 1, lines 5-26; page 6, line 21 through to page 7, line 6; Fig. 4). It is noted that the spacings in between the pins constitute a plurality of slots, the slots extending 100% of a depth of the pins (Miller: Fig. 4). It can be further seen that each spacing has a length, a width, and a depth, and furthermore, the slots are depicted as having a direction defined by its depth which is perpendicular to a 
With regards to claims 2, 3, 7, 21, and 23, Miller teaches that the slots are designed for the purpose of reducing a thermal gradient in order to prevent fracture (Miller: page 1, lines 5-26; page 5, line 32 through to page 6, line 3; page 6, line 21 through to page 7, line 6; Fig. 4). Miller further teaches adjusting the spacing and height of the pins (which corresponds to a slot width and slot depth) along with pin width (which corresponds to slot spacing) to achieve optimal function (Miller: page 5, line 32 through to page 6, line 3; page 6, line 21 through to page 7, line 6; Fig. 4). The phrase “thermal gradient” 
With regards to claim 4, the claimed function (i.e., that the claimed thermal distress zone which is configured to be exposed to temperatures of about 5% or higher than another zone of the ceramic coating during operation of the component) is expected of the component of Wheat and Miller, since the component of Wheat and Miller is substantially identical in structure to the claimed invention (See above discussion). A product’s structural components and its function are inseparable. Therefore, one of ordinary skill would expect the component of Fischer to function in the same manner as the claimed invention. See MPEP 2114.
With regards to claim 5, since each slot does not contain coating, it follows that each slot defines an area having less ceramic coating material by volume compared to the segments of ceramic coating material (Miller: Fig. 4).
With regards to claim 6, each slot comprises a parallel sided notch (Miller: Fig. 4).
With regards to claim 11, the ceramic coating comprises a diffusion zone 24 (i.e., bond coat) of diffused material which bonds the outer coating layer 26 to the substrate (Wheat: col. 4, lines 5-22; Fig. 2). In addition, the cooling holes extend through both the ceramic coating material and bond coat, and the plurality of slots fully extend through the ceramic coating material (Wheat: Fig. 2). 
With regards to claim 22, as the coated component is a thermal barrier coating for gas turbine engine, the coated component is considered to be a heat shield (See above discussion).
With regards to claim 25, the slots extend entirely through the thickness of the ceramic coating (Miller: Fig. 4).

With regards to claim 27, since the slots are formed by discrete pins, there must exist a grid pattern (Miller: Fig. 4).
With regards to claim 28, it is noted that the claimed angles are defined by an engine flowpath, and the claims do not specify the location of the engine flowpath. The claims furthermore do not specify whether the flowpath is within the engine or outside the engine. The claims are also directed to a structure that is not positively recited, as the claimed invention is “for a gas turbine engine.” Therefore, the claim is met, since the coated component of the prior art may be oriented such that an angle of 10 to 89 degrees is created relative to a gas turbine engine, and the second slots may be arranged 90 degrees relative to the engine flow path.
With regards to claim 29, the first and second slots are depicted as parallel to each other (Miller: Fig. 4).

Response to Arguments
	Applicant’s arguments have been considered and are found persuasive. Applicant has deleted the unsupported language in claim 22, and claim 24 has been cancelled. Therefore, the rejections of claims 22 and 24 under 35 U.S.C. 112(a) have been withdrawn. In addition, Applicant’s amendment to claim 1 reciting each of the plurality of slots as perpendicular to the ceramic coating distinguishes over Fischer, as Fischer teaches away from perpendicular slots. Therefore, the rejections under 35 U.S.C. 103 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783